DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant’s response filed November 4, 2020 has been received and entered into the application file.  All arguments have been fully considered. Claims 1, 3-6 and 8-16 are currently pending.  Claims 11-14 are withdrawn.  Claims 1, 6 and 15-16 are currently amended.  Claims 2 and 7 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 have been amended to recite the following step:
 “(2) a step of recovering the whole cell population obtained in step (1) by treating it with a cell separating solution”.
The phrase “recovering the whole cell population” renders the claims unclear.  It is unclear if the claims mean to recover cells wherein the cells are a whole cell, that is the cell is not fractured or lysed and the cell membrane remains intact, i.e. the cell contains all the component parts necessary to form a complete cell.  Or does the claim mean that the step recovers the entire RPE cell population obtained in step (1), i.e. recovers all of the differentiated cell population containing retinal pigment epithelial cells?
If it is the case that Applicant means for the claim to recover the whole RPE cell population, it is suggested the claim be amended to recite “(2) a step of recovering the whole retinal pigment epithelial cell population obtained in step (1) by treating it with a cell separating solution.”

In the case where the claim means to recover intact, complete cells, there is insufficient antecedent basis for this limitation in the claim since step (1) recites inducing differentiation of pluripotent stem cells into “a cell population” that contains retinal pigment epithelial cells. There is no indication in step (1) that the step of inducing differentiation results in producing “a whole cell population”.

recovering the whole cell population” is interpreted to mean recovering the whole population of the RPE cells produced by the differentiation step.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 1 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Since each of claims 3-5, 8-9 and 15-16 depend directly or indirectly from claims 1 or 6 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Maintained
Claims 1, 3-6, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. (US 2013/0196369; IDS 7/26/2017, previously cited) (“Hikita”), in view of Miyazaki et al., (Nature Communications, IDS 8/19/2016, previously cited) (“Miyazaki”).
	The rejection has been updated in view of Applicant’s claim amendment.
	Hikita is directed to the production of high quality retinal pigmented epithelium (RPE) cells particularly using xeno-free culture conditions, and in a manner allowing for substantially pure RPE cell cultures to be established (i.e. a method of purifying a retinal pigment epithelial cell) (Abstract and paragraph [0010]).  
Regarding claims 1 and 6, it is initially noted, as set forth above regarding the rejection of claims 1 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since step 1 of claims 1 and 6 produces a cell population containing retinal pigment epithelial (RPE) cells, the phrase “the whole cell population” is interpreted to mean the whole population of the RPE cells produced by the differentiation step.  
Further regarding claims 1 and 6, Hikita teaches the culture method employs various culture substrates, and for xeno-free conditions the substrates can include Synthemax or recombinant Laminin 511 (paragraphs [0026]-[0027]).  Hikita at Example 3 (paragraphs [0118]-[0120]) and Example 4 (paragraphs ([0121]-[0129]) specifically teaches the following method for producing RPE cells:
H9 human embryonic stem cells (i.e. pluripotent stem cells) were plated in two wells of a standard six-well plate coated with Synthemax™ substrate. The cells were cultured in X-Vivo 10™ medium supplemented with 80 ng/ml human bFGF+0.5 ng/ml TGFβ1. Cells were passaged twice to provide six wells of undifferentiated H9 cells. When the cells reached 85-95% confluence, the growth medium was changed to X-Vivo 10™ without growth factors, and thereafter spontaneous differentiation of the plated cells commenced (i.e. inducing differentiation). 	 The wells contained darkly pigmented cells, exhibiting RPE morphology, at 120 
Hikita, at paragraphs [0123]-[0124], teaches enrichment for the RPE cells by employing TrypLE for removal of non-pigmented and lightly pigmented cells from the desired RPE cell population (darkly pigmented cell population). Hikita (paragraph [0125]) teaches the desired RPE cell population is subjected to dissociation and seeding by dislodging the RPE cell population and triturating the cell population using a P1000 pipetter.  The dissociated RPE cell population is transferred to a conical centrifuge tube for subsequent centrifugation and cell pellet collection. Hikita (paragraphs [0127]-[0128]) teaches resuspension of the RPE cells and subsequent filtration using a 40 µm cell strainer.  To ensure collection of all the RPE cells, Hikita takes special care to collect the RPE cells from the underside of the cell strainer.
Similar experiments were performed using other xeno-free substrates, including human laminin 511 in X-VIVO 10™ medium and successfully produced darkly pigmented cells displaying RPE morphology and RPE marker expression.
Thus, Hikita teaches a step of successfully inducing differentiation of pluripotent stem cells into a cell population containing RPE cells on a laminin-511 substrate.  
As to the limitation that the cell population containing retinal pigment epithelial cells is without forming a mixture with a jelly-like substance and other visual cells contained in the jelly-like substance, it is noted, absent evidence to the contrary, that Hikita does not disclose any mixture of the RPE cells with a jelly-like substance and 
Hikita differs from the instant invention in that, although Hikita induces differentiation on human laminin 511 substrate, Hikita does not further teach the laminin-511 is laminin-511 E8 fragment.
However, Miyazaki is directed to the culture of human embryonic stem cells (hESCs) and induced pluripotent stem cells (iPS) cells under xeno-free conditions using laminin isoforms including recombinant LM511-E8 (i.e. laminin-511 E8) (Abstract; Figure 1, page 3; Results, LM-E8s support vigorous proliferation in xeno-free medium, right column, first paragraph, page 5).  Miyazaki’s Figure 1b shows dose-dependent adhesion for H9 embryonic stem cells wherein LM-E8 fragments showed higher adhesion efficiency (Results, LM-E8s maximize hESC and hiPSC adhesion, left column, 1st paragraph, page 3). Miyazaki further notes that, although laminin-511 was a potential substrate for feeder-free culture of hESCs, the recombinant production of intact laminin-511 is an arduous procedure requiring three independent transfections of expression vectors. Wherein, the production of LM-511 E8 is easier to produce and more easily purified (Discussion, right column, first full paragraph, page 7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute the recombinant LM511-E8 adhesion substrate, as the laminin cell adhesion substrate of Hikita since both adhesion substrates are known for culturing hESCs or iPS cells, particularly under xeno-free conditions.  
The person of ordinary skill in the art would have been motivated to use the recombinant LM511-E8 adhesion substrate, as taught by Miyazaki, for the predictable result of providing a more easily purified and more effective cell adhesion substrate.

As to step (2) of amended claims 1 and 6, it is noted that Hikita (paragraph [0124]) teaches using the TrypLE™ solution to detach and remove non-pigmented and lightly pigmented cells from the desired RPE cell population.  Hikita (paragraph [0125]) teaches dislodging the RPE cell population from the culture substrate by treating the RPE cells with 1 mL of TrypLE™, i.e. trypsin (see paragraph [0058]) (i.e. a cell separating solution), thus recovering the RPE cell population from the culture substrate. Therefore, Hikita’s teaching encompasses a step of recovering the whole population of RPE cells obtained in step (1) by treating with a cell separating solution, thus meeting the limitation of claim 1, step (2) and claim 6, step (2).
As to claim 1, step (3) and claim 6, step (3), Hikita (paragraph [0125]) teaches the RPE cells, having been treated with TrypLE and dislodged from the culture substrate, are subjected to trituration with a P1000 pipettor about 15 times via aspiration and dispensing to form a cell suspension which is thereafter transferred to a conical 15 mL centrifuge tube (paragraph [0126]), which reads on “dissociating adhesion between retinal pigment epithelial cells contained in the whole cell population obtained in step (2)”.
As to claim 1, steps (4) and (5), and claim 6, step (4), Hikita (paragraph [0128]) teaches the dissociated RPE cell suspension that has been recovered from the culture substrate is passed through a 40 µm strainer (i.e. filter) (claimed range overlaps the prior art range) and collected in a 50 mL conical collection tube, which reads on introducing the whole cell population obtained in step (3) on a filter” (claim 1, step (4)) and on “obtaining retinal pigment epithelial cells that passed the filter, wherein the filter has a pore size of 15-100 µm” (claim 1, step (5)), and reads on “introducing the cell population obtained in step (3) on a filter to obtain retinal pigement epithelial cells that passed the filer, wherein the filter has a pore size of 15-100 µm” (claim 6, step (4)).
Regarding claims 3 and 8, Hikita (paragraphs [0075] and [0125]) teaches the RPE cells, having been treated with TrypLE™ and dislodged from the culture substrate, are subjected to trituration with a P1000 pipettor about 15 times via repeatedly drawing the sample into and expelling from the pipette (aspiration and dispensing) to form a cell suspension, which reads on “dissociating adhesion between retinal pigment epithelial cells is reciprocating pipetting several times”, thus meeting the limitations of claims 3 and 8.
	Regarding claims 4 and 9, Hikita teaches cell dissociation by treating the cells with TrypLE™ (i.e. trypsin), thus meeting the limitations of claims 4 and 9.
Regarding claims 5 and 10, Hikita teaches the filter size is 40 µm (claimed range overlaps prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 15 and 16, Hikita (paragraph [0076]) teaches the triturated cell suspension should be transferred to a centrifuge tube containing cell culture medium in order to dilute the cell dissociation agent. The diluted cell suspension is then subjected to centrifugation wherein after centrifugation is completed the supernatant is removing the cell separating solution and residual impurities thereof and matrix components in the cell population together with supernatant by centrifugation”, as disclosed in the instant specification at paragraph [0079], thus meeting the limitations of claims 15 and 16.


Response to Remarks/Amendment
Applicant has traversed the rejection of record on the grounds that Hikita et al. and Miyazaki et al. do not teach the limitation “the cell population contains retinal pigment epithelial cells without forming a mixture with a jelly-like substance and other visual cells contained in the jelly-like substance”.  Applicant asserts that the cell isolation method disclosed by Hikita (paragraph [0055]) teaches the cell population treated with a cell dissociation agent is a heterogeneous mass of spontaneously differentiating cells comprising RPE cells and other cells (non-RPE cells or lightly pigmented RPE precursors), and one of ordinary skill in the art would understand this to be different than the recited limitation, as discussed at Applicant’s remarks (third and fourth paragraphs, page 6).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted Hikita’s teaching at paragraph [0055] makes no mention of any formation of jelly-like substance with other visual cells contained in the jelly-like substance. There is no discussion as to particular steps that would need to be performed 

As to Applicant’s remarks regarding the teaching of Hikita and the limitation directed at inducing differentiation on laminin-511E8 fragment in place of LM511 and the teaching of Miyazaki with respect to a cell population containing retinal pigment epithelial cells without forming a mixture with a jelly-like substance, as discussed at Applicant’s remarks (last paragraph, page 6 to first paragraph, page 7), Applicant’s remarks have been fully considered, but are not found persuasive.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
st paragraph, page 3) and LM-511 E8 is easier to produce and easier to purify (Discussion, right column, first full paragraph, page 7).  Laminin-511 E8 is known for culturing hESCs or iPS cells, particularly under xeno-free conditions.
	Further, as to Applicants remarks regarding the teaching of Miyazaki, it is noted that Miyazaki is not relied upon for teaching a cell population containing retinal pigment epithelial cells without forming a mixture with a jelly-like substance as this limitation is addressed by Hikita.

As to Applicant’s remarks regarding the teaching of Hikita and the removal of non-pigmented cells prior to the isolation and filtration of the desired RPE cells, as discussed at Applicant’s remarks (third and fourth paragraphs, page 7), Applicant’s remarks have been fully considered, however they are not found persuasive.
	In response, it is noted the instant claims employ the transitional phrase “comprising”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. MPEP 2111.03

	As currently written, claims 1 and 6 only require recovering the cell population obtained in step (1) and the cell population obtained in step (1) are a differentiated cell population containing retinal pigment epithelial cells.  Hikita specifically teaches recovering RPE cells that have been differentiated from pluripotent stem cells.

As to Applicant’s remarks that a person of ordinary skill in the art would not have been motivated to use LM511-E8  since Miyazaki remarks that LM511-E8 keeps pluripotent stem cells in an undifferentiated state, as discussed at Applicant’s remarks (all of page 8 and first paragraph of page 9), Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is noted that Miyazaki’s undifferentiated cultures are conducted in defined medium comprising 100 ng/ml of FGF-2 (i.e. growth factor).  Hikita evidences that bFGF (i.e. FGF-2) supports the maintenance of the pluripotent stem cells in an undifferentiated state.  Hikita specifically teaches that in order to induce differentiation of the pluripotent stem cells, growth medium was switched to medium that did not contain bFGF (i.e. FGF-2) (paragraph [0049]). 
	Additionally, in response to Applicant’s remarks, it is noted that STEMCELL Technologies (see PTO-892) further evidences that bFGF (i.e. FGF-2) supports the maintenance of undifferentiated human embryonic stem cells (Overview, left column, lines 11-13, page 2).

	
Double Patenting- Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 and 14-18 of copending Application No. 15/028,076, in view of Hikita (set forth above). Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection has been updated.  Instant claims 11-14 are no longer included in the rejection since these claims are currently withdrawn.
Instant claims 1 and 6 are directed to a method of purifying a retinal pigment epithelial cell, comprising a step of introducing a cell population containing 5retinal 
Co-pending Application No. 15/028,076 claims 1, 7 and 8 are directed to adhesion culture and differentiation of human pluripotent stem cells into retinal pigment 5cells on a culture substrate coated with a laminin-511E8 fragment (claim 1) or laminin-E8 fragment (claims 7 and 8).
Although Co-pending claims 1, 7 and 8 do not recite recovering the retinal pigment epithelial cells by treating with a cell separating solution, dissociating adhesion between retinal pigment epithelial cells, introducing the retinal pigment cells on a filter to obtain a cell population that passed the filter, wherein the filter pore size is 15-100 µm, these limitations are obvious in view of Hikita, for the same reasons as set forth above.
Co-pending claims 5 and 6 claim a retinal pigment epithelial cell produced by the method of claim 1, i.e. adhesion culture and differentiation on a culture substrate coated with laminin-511E8 fragment. Instant claims 1 and 6 produce retinal epithelial cells by adhesion culture and differentiation on a culture substrate coated with laminin-511E8 fragment. Thus, it is considered that the co-pending retinal epithelial cells read on the retinal epithelial cells produced by the method of instant claims 1 and 6.
Likewise, co-pending claims 9 and 10 claim a therapeutic drug comprising retinal pigment epithelial cells cultured by the method of claim 1, i.e. adhesion culture and differentiation on a culture substrate coated with laminin-511E8 fragment, or by the method of claim 7, respectively, i.e. adhesion culture of retinal epithelial cells on a culture substrate coated with laminin-E8 fragment.  Instant claims 1 and 6 produce retinal epithelial cells by adhesion culture and differentiation on a culture substrate coated with 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Remarks
No Terminal Disclaimer has been provided at this time, therefore the rejection is maintained.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/Examiner, Art Unit 1633